91 F.3d 131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Patsy Jean LUX;  In re:  Herbert Warren Lux, Jr.,Petitioners.Herbert Warren LUX, Jr.;  Patsy Jean Lux, Plaintiffs-Appellants,v.COUNTY OF SPOTSYLVANIA;  County of Spotsylvania Board ofSupervisors;  Ronnie B. Acors;  Mary Lee Carter;  Jean W.Jones;  B. Jerry Marcus;  Emmitt B. Marshal;  Martha B.Mastin;  James B. Smith;  L. Kimbal Payne, III, CountyAdministrator;  Larry W. Davis, County Attorney;  Michael B.O'Keefe, Assistant County Attorney;  Spotswood ConstructionLoans, L.P., now L.C.;  Kenneth S. Potter, Attorney;  JohnA. Gibney, Jr.;  David Clabo, City Planner, Defendants-Appellees.
Nos. 96-504, 96-1009.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided June 28, 1996.

Patsy Jean Lux, Herbert Warren Lux, Jr., Petitioners Pro Se.  Deborah Morgan Steeves, Montross, Virginia:  James Joseph Burns, WILLIAMS, MULLEN, CHRISTIAN & DOBBINS, Richmond, Virginia;  Robert A. Dybing, SHUFORD, RUBIN & GIBNEY, Richmond, Virginia, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
In case No. 96-504, Petitioners seek a writ of mandamus for this court to direct the district court to allow discovery in their civil action in which the district court stayed discovery pending disposition of the Defendants' motions to dismiss.  The district court has since dismissed Petitioners' civil action.  Therefore the petition for mandamus relief is moot.  Accordingly, while we grant leave to proceed in forma pauperis, we deny the petition.  We further deny as moot Petitioners' motion for an expedited hearing.


2
In appeal No. 96-1009, Appellants appeal from the district court's orders dismissing their complaint and denying reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error.*  Accordingly, we affirm on the reasoning of the district court.  Lux v. County of Spotsylvania, No. CA-95-363-3 (E.D.Va. Dec. 22, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 96-504--PETITION DENIED
No. 96-1009--AFFIRMED


*
 We have granted the motions to correct the caption and have deleted named appellees Alan Potter, James Burns, and the law firm of Shuford, Rubin & Gibney, from the caption of this appeal